UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                          Chris Wolpert
Clerk of Court                         May 11, 2017                       Chief Deputy Clerk




Mr. Robert Seldis Berger
Robert S. Berger, P.C.
P.O. Box 201088
Denver, CO 80220-1088

Mr. Joseph Anthony Ransom
#24909-031
FCI – Englewood
9595 West Quincy Avenue
Littleton, CO 80123

RE:       15-3293, United States v. Ransom
          Dist/Ag docket: 6:14-CR-10194-EFM-1

Dear Counsel and Appellant:

Enclosed is a copy of the order and judgment issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       David M. Lind
          Colin D. Wood

EAS/mlb